 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDProctor-Silex CorporationandInternational Union of Electrical,Radio and Machine Workers,AFL-CIG.Cases 11-CA-2509and 11-RC-2001.June 17,1966DECISION AND ORDEROn September 29, 1965, Trial Examiner Eugene E. Dixon issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.The Trial Examiner also found that Respondenthad not engaged in certain other unfair labor practices as alleged inthe complaint and recommended dismissal of those allegations.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and the Charging Party filed cross-exceptions and a sup-porting and answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions, the cross-exceptions, thebrief, and the entire record in the proceedings, and hereby adoptsthe findings,' conclusions, and recommendations 2 of the Trial Exam-iner, as modified herein.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following to paragraph 2(b) : ", and make RichardWomack whole for any out-of-pocket medical expenses resultingfrom the discrimination practiced against him, with interest thereonIWe concurin the Trial Examiner's conclusion that certainconduct that was violativeof Section 8(a) (1) and (3) was sufficient grounds to set aside the electionIn so doing,however,we find it unnecessary to rely onconduct thatoccurred prior to June25, 1964,the date the representation petition was filed herein.2 The ChargingParty hasexceptedto the TrialExaminer's failure to recommend pay-ment to employeeWomack for his out-of-pocketmedical expenses incurred as a result ofhis discriminatory discharge and to the failure to find additionalviolationsof Section8(a) (1) of the Act.We agree thatWomack is entitledto payment for medicalexpensesthat he would havereceived but for his discriminatory discharge,less any premiums he would have paid forsuch medical coverage,with interest thereonHe is not,of course,entitledto paymentformedical expenses incurred prior to the time he would have normally qualified forbenefits.159 NLRB No. 50. PROCTOR-SILEX CORPORATION599at the rate of 6 percent per annum from the date such medical pay=ments were made."Cone Brothers Contracting Company,158NLRB 186.[2.Add the following as paragraph 2(b) the present paragraph2(b) and those subsequently thereto being subsequently relettered.["(b)Notify the employees listed in the Appendix if presentlyserving in the Armed Forces of the United States of their right toreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces."[3.Delete the seventh paragraph of the Appendix attached tothe Trial Examiner's Decision and add the following new paragraph:[WE WILL offer those named below immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privi-leges and make them whole for any loss of pay suffered as aresult of our discriminationagainst them, and WE WILLreimburseRichardWomack for his out-of-pocket medicalexpenses, plus6 percent interest thereon, suffered as a result of our discrimina-tion against him.[4.Add the following immediately below the signature line at thebottom of the Appendix :[NOTE.-We will notify the above-named individuals if presentlyserving in the Armed Forces of the United States of their rightto full reinstatement upon application, in accordance with theSelective ServiceAct and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.][IT Is FURTHER ORDERED that the election conducted on August 25,1964, in Case 11-RC-2001, be, and it hereby is, set aside.][Text of Direction of Second Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,broughtunder Section 10(b) of theNational LaborRelationsAct, as amended (61 Stat. 136), hereincalled theAct, was heardat Carthage andSouthern Pines,North Carolina, on February 15 through 17, 1965,pursuant to duenotice,with all parties represented by counsel.The complaint was issued on No-vember 27, 1964, by the Regional Director of Region 11 of the National LaborRelationsBoard onbehalfof itsGeneral Counsel,herein called the General Coun-sel andthe Board. It was based oncharges filed and served on August 28 andOctober 12, 1964, which alleged thatRespondent had engaged in unfairlabor prac-ticesproscribed by Section8(a)(1) and(3) of the Act.The substance of theallegationswas that Respondent had interferedwith,restrained,and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act by variousspecified conduct,and had discriminated against its employees in regard to their 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire or tenure of their employment by the discharge of various employees I becauseof their union membership, activities, or sympathies, thereby discouraging member-ship in the Union.In its duly filed answer, Respondent denied any violation of the Act.In addition to the unfair labor practice matter, the complaint hearing was con-solidated with a hearing on the matter of whether or not the employees had beenafforded a fair and free choice in a representation election which had been con-ducted by the Board on August 25, 1964, and which the Union lost by a largemajority.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material Respondent has been a Connecticut corporation owning andoperating a plant at Southern Pines, North Carolina, where it is engaged in themanufacture of electric irons.During the 12 months preceding the issuance of thecomplaint, which is a representative period, Respondent received at its SouthernPines,North Carolina, plant raw materials from points outside the State of NorthCarolina valued in excess of $50,000.During the same period of time, Respond-ent sold and shipped finished products from its Southern Pines, North Carolina,plant to points outside the State of North Carolina, valued in excess of $50,000.Atall timesmaterial Respondent has been engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO, atallmaterial times herein, has been a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Union's organizing campaign started at Respondent's Southern Pines plantlate inMarch 1964.2On June 10 the Union wrote the Respondent in part asfollows:This is to advise you that the names listed below are employees in yourplant in Southern Pines and they are serving on the in-plant organizing com-mittee for the International Union of Electrical, Radio and Machine Workers,AFL-CIO.As you know, Section 7 of the National Labor Relations Act gives youremployees this right and any discrimination on your part toward these employ-ees will be handled as an unfair labor practice charge.These employees will continue to perform their duties in their particularjobs as they have in the past but will be actively supporting the campaigningfor the Union on their break periods, lunch time, before and after workinghours.Among the employees named in this letter were Royce Lee Baker, Eugene Hurl-bert, and Wilford Jewell, alleged herein as discriminatees.On June 12 Respondent replied to the Union as follows:We have received your letter in which you state that each of the followingemployees is "serving on the in-plant organizing committee" of your union andis engaged in active efforts on your union's behalf, namely:(Names deleted)We are taking due note of this information.We want these employees, whom you have named, to understand, however,that their being- members of your union does not give them any immunity of1 Those alleged to have been discriminatorily discharged were Royce Lee Baker onMay 22, Leroy Ivey and Eugene Hurlbert on June 18, Richard Womack on June 26,Maurice Holland on June 29, and Wilford Jewell on August 28, 1964.2 All dates are in 1964 unless otherwise noted. PROCTOR-SILEX CORPORATION601any sort nor any preferences of any kind over any other employees at thisplant.Although your letter seems to disclaim any idea that these individuals areseeking different treatment from other employees, it appears to us that this isexactly the purpose of your letter.We want to make it entirely clear, both toyou and to them, that these employees will be expected and they, will berequired to perform their jobs and abide by our company rules as fully andcompletely as any other employees-if they wish to remain in this Company'semployment.On June 17 the Union again wrote Respondent as follows:This is to advise you that the names listed below are employees in yourplant in Southern Pines and they are to be added to the list that are now serv-ing on the in-plant organizing committee for the International Union of Elec-trical,Radio and Machine Workers, AFL-CIO.We are not seeking immunity,of any sort for this committee nor any pref-erence of any kind over any other employees.These employees will continue to perform their duties in their particular jobsas they have in the past but will be actively supporting and campaigning forthe Union on their break periods, lunchtime, before and after working hours.Among the four named employees in this letter were Leroy Ivey and MauriceHolland, also alleged herein as discriminatees.In a union leaflet dated June 23 which was passed out at the plant, the mem-bers of the organizing committee were all listed (now totaling 20 in number) andincluded the name of Richard W. Womack also alleged herein to be a discriminatee.There are four general issues in this case: (1) whether the discharges of the-alleged discriminatees (who in addition to being on the organizing committee wereall active on behalf of the Union) were for cause or were in violation of Section8(a)(3) of the Act; (2) whether Respondent did in fact engage in various 8(a)(1)conduct; and (3) whether or not the leadmen, including Al Hunt,3 Leroy McKay,and Wayne Phillips were supervisors within the meaning of the Act.Also in issueis the validity of the representation election.B. The status of leadmenThe Respondent objected vigorously to any inquiry into the supervisory status ofthe leadmen on the grounds that the matter had been determined in the RegionalDirector's "Decision and Direction of Election" and that his Decision was not rehti-gable.In his decision the Regional Director found as follows regarding the leadmen:The Employer's operations are conducted in 12 departments.On the first shift,where there is full operation, each of the departments is supervised by a fore-man; on the second shift-not all operated in all departments-there are threedepartment foremen.The parties have agreed that the department foremenon day and night shifts should be excluded as supervisors.There are in thedepartments, below the level of foreman, either one or two working leadmendepending on the size of the department.The leadmen (unlike the foremen,who are salaried) are hourly paid, at a rate of about 10 percent higher thanthat of rank-and-file employees in their departments. The leadmen spend about90 percent of their time moving materials in their departments.They instructnew operators and, at times, relieve operators at machines, but their primaryfunction is to assist the foreman in maintaining an even flow of parts andmaterials in the departments.Ifdisciplinary problems arise, the leadmenreport to the foremen; they have no independent authority to discipline, sus-pend or discharge employees, and their recommendations are subject to investi-gation by foremen before action is taken.The leadmen do not attend thesupervisory meetings, which are attended by foremen and higher supervision.As the record shows that the leadmen's direction of employment is of a rou-tine nature, and at all times subordinate to the foremen who are continuallypresent within the departments, it is found that the leadmen are not super-visorsin the unit.Plastic Industrial Products, Inc.,139 NLRB 1066, 1068.3Named in the complaint as Hurt. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDOver Respondent's objection I permitted testimony on the .matter.Whetheror not this was error on my part and Respondent right in its contention 4 is unneces-sary for me now to decide since I am convinced and find that there was nothingin the evidence presented to me that would require a different conclusion that wasreached on the matter by the Regional Director.5Accordingly, I find that theGeneral Counsel has not shown by a necessary preponderance of the evidence thatthe leadmen were supervisors as defined in the Act.C. Interference, restraint, and coercionRoyce Lee Baker, a former employee whose discharge on May 22 is allegedherein to have been discriminatory, testified credibly and without denial as to aconversation with Leon Jones (the night superintendent and admittedly a super-visor herein), around the 14th of May.6 Jones asked him, "Do you know of anyunion meetings?"He told Jones that he had heard of one that past Monday.Jones asked, "Have you attended any?"He replied that he had not. Jones said,"Well, will you attend some meetings and get the names of all employees whoattend those meetings and turn them into me, and I will forward them to Mr.Tucker."He told Baker that the Company would reward him. Jones also toldhim either in this conversation or in another one around the 18th,"Thatthis is ourbread and butter, and we can't let no union get it.All they want is your uniondues and it is your money. There will be strikes, and we are going to have trou-ble, and it is best that they don't get in."In this conversation with Jones around the 18th, he told Jones that he would tryto have a union meeting set up at his house and see how many employees he couldget to attend. Jones said "Well, then you get me the names and turn them in."The following day Jones asked him who had attended the meeting. Baker's replywas that "Two of the hardest working people in this plant.to me. I will not tell you because I don't want to see him fired. These two boyshave worked a lot of overtime.They are food workers. I will not tell youbecause they will be fired because they came and listened to the union officials. Iknow." Jones never asked him anything else.Maurice Holland, another alleged discriminatee herein, testified about a conver-sation he had with Supervisor Nash Heath on the last day of his employment withRespondent.Heath stopped him at lunch and said to him, "Why don't you takeoff your union button before you find yourself out of a job?" 7Heath then askedhim what he thought the Union could do for the Company. He told Heath that hedid not think it was fair the way he had been shifted from job to job and hisproduction cut.Heath told him that the Company already had "locks on thedoors, and if the Union got in, they would shut down the plant, and the peoplewould be out of work." I credit Holland.Ray Junior Furr, a former employee who had worked for Respondent about7months during 1964 and who had been on the Union's organizing committee,testified that about the first of August his supervisor, Nash Heath, offered him abetter job if he would have his name taken off of the Union's organizing commit-tee.At the time he was working in the paintroom.As a result of the offer hewent to Union Organizer Hooks and prevailed upon him to have his name removedfrom the roster of the negotiating committee 5 after which he was made leadmanover thepaintroom.4 See RishEquipment Company,150 NLRB 11855 The attempt to show hiring and firing on the part of the leadmen by the GeneralCounsel's witnesses reveals nothing more than was found by the Regional Director in thisrespect.The possibility that the WP initials appearing on a couple of timecards werethose of leadman Wayne Phillips was not proved and remained merely a possibility. Inany event,addition of such a duty would not in my opinion serve to show that Phillipswas a supervisor6 Jones was not called as a witness nor was the failure to call him explained byRespondent.7Holland was on the organizing committee of the Union and like all the other membersof the committee had been given a union button or badge to wear showing his committeemembership.8 This was corroborated by Hooks in his testimony. PROCTOR-SILEX CORPORATION603Althoughadmittingthat he had madea leadmanout of Furr, Heath deniedfellingFurr "that if he would stop union activities" he would be given a betterjob.He furthertestifiedaffirmatively about the matter as follows:In the paintroom at that time, we had about four employees, and one guy wasassignedas a leadman to mix paints, and start up the spray machine; andbefore this time, Clyde Smith was the guy that did that, he was classified asa leadman; he quit; and Dick Tucker called myself, and all the guys in 'thepaintroomto his office, and told the` guys that if they wanted to do the job,and itlooked like they could do the job, that he would give them a lead-man's job.9It seemsto me that Heath's testimony as to how the promotion of the leadmanwas handled here raises considerable doubt as to its veracity. It seems incredible to,me that anoffer of this sort would have been made as described by Heath. I creditFurr here.According to the credited testimony of Wilfred Jewell, another alleged discrimi-natee herein,sometimeprior to his discharge he had talked to the then plant man-ager, Benkowski, about the Union on a couple ofoccasions.These conversationsboth took place in the Company's parking lot, and were on a friendly basis. Aboutthe first conversationhe testifiedas follows:Well, it was just more or less give and take, you know off the cuff.Mr. Ben-kowski stopped myself and Mr. Allen whenwe were goinghome, and hewanted to know why we brought the Union down, what we wanted, and whywe broughtit inthere; and I told him personally that I thought it would bea good thing; that the place had deteriorated, the working conditions in thelast 6 months to where you couldn't hardly stand to work there.Not only was this testimony undenied, it was substantially corroborated byBenkowski in his own testimony.I find on the basis of the foregoing that Respondent violated Section 8(a)(1)of the Act in the following respects:1.The interrogation of the employees by Jones, Benkowski, and Heath.2. Jones' solicitation of Baker to report on the union activities of his fellowworkers and his promise of reward therefor and the threat of strikes and troubleif, in essence, the Union was successful in the organizing campaign.3.Heath's threat of the shutdown of the plant to Holland if the Union won theelection and the further implication by Heath to Holland of loss of his job forwearing the union organizer's badge.4.Heath's promise of a better job (and its fulfillment) to Furr forgetting hisname taken off the Union's organizingcommittee.D. Discrimination1.Royce Lee BakerBaker worked for Respondent from late January 1964 to May 22, 1964 10 Forapproximately the last 4 weeks of his employment he worked on the 10900 handiron production line.According to his testimony, his job was to tighten downthe front screw in the iron, place and tighten the back stump screw, and fix over-lapping covers.He testified that he had nothing to do with inserting the main-springs which were already placed when the iron came to him.He also deniedany responsibility for inspecting the springs which he claimed were inspected twoor three stations below him on the line and also at about three stations above him.On May 22, he was discharged for unsatisfactory workmanship.According toBaker, Plant Manager Tucker charged him was passing bad mainsprings notwith-standing his denial to Tucker that he had had anything to do with the mainsprings.Baker admitted on cross-examination that the quality of work on the 10900 line wasparticularly bad and that the line supervisor, Clyde Heath, "kept harping" about9According to Heath, Tucker had called these employees into the office all at the sametimeAbout a week and a half later Furr was made leadman.10His membership on the organizing committee, his conversations with Night Superin-tendent Leon Jones about the Union, and his bluntly phrased refusal around May 18 todisclose to Jones who had attended a union meeting have been set forth above. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDit.He also testified on cross-examination that Plant Manager Tucker on severaloccasions had called the whole plant together to discuss the poor quality of workgenerally as reflected in the number of irons being rejected.Kenneth Hopkins, assistant manager of quality control for Respondent, wascalled as a witness by Respondent and testified that on May 21, a screening reportwas made on the 10900 line by the quality control department showing that 64irons had been rejected out of 990 produced on that day's run.Upon receivingthis report Hopkins wrote the following memorandum to Plant Manager Tucker at-taching the report to it:During the week beginning 5/18/64, the quality control department helped setup screening operations with the final assembly production area for the pur-pose of screening out rejects during the assembly processes.The attached screening report for the 10900 line, dated 5/21/64, is particu-larly significant in that 50 of the 64 irons rejected on this date were rejectedfor bad or missing steam lever, tight or lose trigger, or lapped-cover-all con-ditions which point to one particular station on the production line.I feel that immediate corrective actions are necessary to overcome thissituation.On direct examination Hopkins had testified that he was thoroughly familiar withthe operations of the 10900 line and was examined at some length about themboth on direct and cross-examination.He also testified in substance that on thebasis of the screening report he was able to attribute 50 of the 64 rejects to oneparticular operation; that he did not' know the man whose station was highlightedin the report nor did he have any knowledge of the Union at this time.He fur-ther testified that after the report was turned over to him and he had transmittedit to Tucker with his memorandum, he had nothing further to do with the matter.On cross-examination Hopkins testified that when the May 21 screening report onthe 10900 line reached him, he "went to the line to see what was causing thesetroubles."There, on the basis of about a half hour's check, and apparently in con-cert with someone else,ii it was determined that 50 of the 64 rejected irons wereattributable to one particular station in the line.That station was manned by Baker.He further testified that the entire plant was having quality control problems at thistime and he estimated that 30 percent of the plant's entire production at this timewas winding up as rejected or faulty production. In this connection, according toHopkins, the 10900 line was one of the worst lines.The current quality control manager," William Montgomery, was called as awitness by Respondent and, in an apparent effort to counter Hopkin's testimonythat the plant was gunning about 30 percent faulty or rejected production, wasasked, "What is the level of rejects within any given area under which you mustkeep to operate that plant, what percentage?"He answered, "Throughout the plantincluding the suppliers who supply us with materials, we hold this quality levelat 1 percent.And this is the quality level that we try to maintain within this plant."He was then asked what percentage of the raw materials acquired by the plantcome out in a quality control product, and he answered, "About 70 percent atthe present time; we have a loss of 30 percent of the raw materials that we putinto fabrication."This, he testified, has a direct relationship "with the level ofquality workmanship that the employees are doing in the plant ... .Neverthe-less,he also testified that the plant will not tolerate a 30 percent deficiency onthe part of any employee.He was then asked what was the maximum of defec-tivework that Respondent would ever tolerate at any work station.To this heanswered:In order to describe that, any defective work turned out by an operator, it isa repetitive thing-where there is a recurring or troublesome occurrence dueto defective workmanship, I report this, of course, to management, and tothat individual's immediate supervisor; report direct; let me say one thing; anoperator who is going to tool or die an instrument making a part, if that toolor die is not making a quality part, you can do one of two things with it; youcan either recorrect that tool, you can scrap it; the same thing holds with anyoperator assembly; if that operator is turning out defective work, the operatorhas to be corrected or gotten rid of; I mean, it is that simple.n He testified that "we checked everything."11As of August 1964 he was production manager under the then plant manager,Benkowski. PROCTOR-SILLY. CORPORATION,i605Respondent'sdirect examination then continued as follows:Q. Now to enlighten me and the record,Mr. Montgomery,isthis 30-70ratio,does that mean that you are producing approximately 30 percentdefective?A. Notnecessarily,no, sir.Q.What doesitmean, I am confused.A.Well, this means that we are producing 30 percent of parts of whichthere are a certain percentagewhichis a total loss in that percentage which canbe salvaged through rework;and of course,there is additional cost incurred intheserework operations.Q. But that does not mean at any place have you ever tolerated only 70 per-cent performance from any employee as I understand it?A. That's right.Finally,Montgomery was posed essentially the same question as was put to Hop-kins,namely "What percentage do you estimate that the plant was running at thistime, overall plantwide,faulty products that had to be actually reworked orscrapped?"His answer was, "At that time, it was around 30 or 40 percent."Hefurther testified that of this 30 or 40 percent"8 or 10 percent would be total lossand the rest would be something that could be corrected and remedied .. .BesidesHopkins' testimony about the operations of the 10900 line as particu-larly concerned with Baker, Montgomery, and former Plant Manager Tucker alsotestified at some length for the purpose of showing that at least 50 of the 64defects shown in theMay 21screening report were attributable to Baker.Thetestimony on this matter is very technical, often seemingly contradictory and con-fusing to say the least. In any event,it is interesting to note that when Montgom-ery was asked in substance if Baker had any responsibility with respect to theswitch or trigger which activated the steam lever,he answered,"Not really, onlyto hold the handle in place while he is driving the screws."This is essentiallywhat Baker testified to and what he maintained in substance to Tucker when hewas discharged.The screening report shows that 25 irons had inactivated steamlevers and 17 had improperly adjusted steam triggers or switches.Conclusions as to BakerIn my opinion, the foregoing evidence clearly shows that Baker's discharge wasbased on a transparent and ineptly contrived pretext designed to mask Respond-ent'santiunionmotivation.Montgomery's testimony substantially eliminates 42of the faulty irons from Baker's responsibility.Quite apart from this however,even if it were to be determined that Baker was responsible for 60 rejects or forthatmatter the entire 64 rejects on May 21, I think that the evidence would stillpoint to a pretext here.Thus, it would appear that Baker's performance on thatday would have been just about four or five times better than the general plantaverage was at that time.Moreover,there is no showing whatsoever as to whatBaker'spurported production deficiencies were on any other occasion except thisone day.Notwithstanding what a cynical attitude his discharge would demon-strate on the basis of 1 day's bad work, it does not comport with the implicationinMontgomery's testimony(and with what would be the obvious and normal pro-cedure) and an attempt would be made to correct an employee's deficiencies andthat only after repeated failures would he be terminated.In addition to all this,it seems strange to me thatClydeHeath,Baker's foreman at the time in question,was not put on the stand by Respondent to testify as to his subordinate'scompe-tence nor was he shown to have been unavailable if such was the fact.In viewof the foregoing and considering that Baker's termination occurred so soon afterhe had so pointedly indicated to Jones that he would not do Respondent's illegalbidding,I find that he was discharged in violation of Section 8(a) (3) of the Act.2.Wilfred JewellJewell had worked for Respondent from June 1963 until the night of August 24,1964.At the time of his discharge he was working a night shift.On the night ofAugust 24 he had attended a union meeting after which he had gone to the plantto go to work. As he started in the plant, the security guards stopped him andtold him that Night Superintendent Jones wanted to see him.As he started downthe aisle Jones met him and told him that he was no longer employed by the Com- 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDparty.He asked who had discharged him and why, and Jones said he did notknow-that he had received a telephone call and that Jewell was no longeremployed.Jones did not testify as already indicated.But Plant Manager Benkowski did.When he was asked to tell about the discharge of Jewell and the part he played initand'how it was carried out, he testified as follows:Late one evening two nights prior to the election, I was staying at the Holi-day Inn; I stayed at the Holiday Inn from the time I came to Southern PinesuntilOctober 15, 1964; during the period up to October 15, 1964, I residedat the Holiday Inn; and other than eating at the various places; the only twoplaces I visited, or would move from place to place would be the Holiday Innto the plant or from the plant there, or on the weekends going home.Nowone evening, two evenings prior to the election, I received a phone call fromthe plant from Mr. Bruce Cox who stated that he observed Mr. WilfredJewell . . . defacing company property.Just prior to this time Benkowski had inaugurated a plantwide program to beau-tifyand improve the appearance of the plant, to remove trash and dirt, andimprove the housekeeping of the plant generally.They had even instigated anemployee contest in connection with the program.Then "there begin to show upat various places around the company property large IUE stickers."Accordingly,he instructed his people to watch for the ones responsible for "defacing the prop-erty" and gave instructions that if they found out who the culprits were he wantedto be called immediately.When he received the call about Jewell, he ordered thelatter's discharge.Bruce Cox was called as a witness by Respondent and testified as follows:Hewas a current employee of Respondent who had had experience in another plantas a security officer.Apparently because of this Benkowski had assigned to him"among others" the function of "watching for things occurring" in the plantHewas told to report anything out of the ordinary.This was during the time of theplant's improved housekeeping program during which "these gooey, sticky-backunion labels or notices" were appearing on the walls.On the occasion of Jewell'sdischarge he saw Jewell place two stickers on the bulletin board during Jewell'sbreak times.The first one was placed on the bulletin board at 1 o'clock and thesecond one during the 3 o'clock break.Although he testified that he observedthese sticky posters on tow motors, bathroom doors, and lockers, the only two hesaw being posted were the ones he saw Jewell post.Whether he called Benkow-ski at 3 o'clock in the morning as his testimony seems to indicate is not clear butthe fact is that he reported Jewell's actions to Renkowski.On cross-examinationCox was asked where on the bulletin board Jewell had placed the union stickerand he replied that Jewell had placed the sticker over the "no" in a "Vote No foi'IUE'f sticker.On cross-examination Jewell admitted that he carried a supply of union stick-ers in his pocket and in his lunchbox and that he handed them out in the plant towhomever would take them. Some of the these stickers were about 4 inchesacross, some 6 or 8 inches, and some 2 feet long.Conclusions as to JewellIn my opinion the evidence as to Jewell's discharge reveals just about as flimsy,apretext as in the case of Baker.Posting a union sticker on a bulletin board canhardly be called "defacing proptrty.'3And even if Respondent was aware thatJewell had been passing out the union stickers and posters (which the evidencedoes not show), I would still find that his discharge under the circumstances herewas discriminatory within the meaning of Section 8(a)(3) of the Act.3.RichardWomackWomack was on the union organizing committee and solicited and signed upunion members during break periods and after work.They would sign cards inhis pickup truck outside.His last day of work for Respondent was on June 23.According to his termination papers, he quit without notice.About his dischargehe testified as follows:13That it was posted over some other material might have lent some justification to thisaccusation had it not been for the particular item involved. In the circumstances hereI believe it was legitimate activity. PROCTOR-SILEX CORPORATION607On June 23 about 3:30 a.m., he became ill and called his carpool rider, GeorgeRiggsbee,and told him he was unable to work and asked him to notify his bossor foreman that he would not be in and that he was going to the doctorhe was admitted to the hospital.He had an attack of kidney stones and was inthe hospital for about 3 days.He was discharged from the hospital about 4:30on a Thursday.The following day about noon he went to the plant to pick up hischeck and to find out if his insurance was in effect because he was going to bereadmitted to the hospital the following Monday for surgery.In the handle department of the plant he saw leadman Wayne Phillips who said"Our wonder boy has returned-where in the hell have you been?" Then Phillipstold him that Foreman Nash Heath wanted to see him.He told Heath that he hadbeen in the hospital, that he was scheduled to go back in the following Monday forsurgery and wanted to know if his insurance would cover him.Heath told himthat he had turned in a report to the personnel office and that he would have tocheck with them.This conversation apparently took place in the presence ofPhillips.At the personnel office Womack asked Mary Grover if his insurance was ineffect.She said she would check and find out and was gone approximately 1i/2 to2 hours before she came back and told him that he had quit without notice. Shealso said that his insurance was not in effect because he had not started work untilMarch 25 and that he would have had to work through June 25, a period of 90days, to have had his insurance become effective.While he was in the personneloffice and apparently while Grover was absent,he saw the mill nurse and hadasked her if the hospital had notified them about his insurance and she had replied"Yes."George Riggsbee,Womack's rider,corroboratedWomack's testimony about theearlymorning call on June 23, in which Womack asked Riggsbee to inform theCompany of his illness.Early that morning he told Wayne Phillips about it.At- the end of the day Phillips came to him and told him to tell Womack if he sawhim that night to come in early the next morning.When he got home that nightbe learned from his sister that Womack was in the hospital.When he went backto the plant the next day he told Phillips that Womack was in the hospital expect-ing an operation for kidney stones and that he did not know when he would getout.Riggsbee further testified that he thought that Phillips was foreman over theirline.Phillips gave them their paychecks and told them what to do on the job.He never asked Phillips for time off but Phillips told them what time to come inif they were going to work overtime.If they ran out of parts on the job Phillipswould give them the parts or tell them what to do. Phillips walked around andtold them what to do and did not work in the production line with the rest of them.Nash Heath testified that he made out termination papers on both Holland andWomack because they "quit without notice."He denied receiving any word abouteither of them being out or why.When Womack came in and got his check hetold him that he had been discharged.Womack asked him why and he toldWomack that he had been out for 10 days and had not called in and that he hadput in a separation on him. In her testimony Grover stated that she had no recol-lection of having talked to Womack about his termination or about his discharge.She was asked on cross-examination who the hospital would talk to if they calledabout the insurance and she replied"If the hospital called about insurance, theywould talk to the insurance clerk.At that time the insurance was carried onthrough the personnel office and I handled it myself."Conclusions as to WomackNotwithstanding that I have found that Phillips was not a supervisor within themeaning of the Act, I nevertheless find that because of the circumstances of hisrelationship between the employees and Respondent,he was cloaked with appar-ent authority to receive the kind of notice that Riggsbee gave him regardingWomack's illness,and that for this purpose he was Respondent's agent. I am con-vinced that Respondent had actual knowledge of the circumstances of Womack'sabsence and that it is simply attempting to justify its action (which I find was dis-criminatorilymotivated)on a technicality.4.Leroy Ivey and Eugene Hurlbert,These two employees were discharged on June 18 for having failed to returnfrom their lunch bleak on time. Both of these employees were on the organizing 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee.Both testified without denial and credibly that they had been active inthe Union and had signed up several union members during their break periods andafter work.They further testified credibly and without denial that their dischargehad occurred within a day or two after they started wearing their organizing com-mittee badges at work.About the discharge Huribert testified as follows: He and Ivey got back fromlunch on that day 3 minutes late.He knew it was 3 minutes because he looked atthe timeclock.Their foreman, Nash Heath, stopped them from going back to workwhen they came in saying that they were 10 minutes late and "That the big bossdidn't like people coming in late." Ivey asked if he was going to dock them a halfhour and Heath replied, "I might stop you permanent."About this point Heathwas paged over the loudspeaker to come to the office.When he returned a fewminutes later he told them that Plant Manager Tucker wanted to see them.Whenthey got to the office Tucker was not there but came in a minute or so later withthe personnel woman.Tucker told her to "Take these two boys to the office anddischarge them because they reported late to work after lunch." In the office theywere asked to sign and did sign their discharge notices which showed that they weredischarged for failing to report to work on time after lunch and that they fullyunderstood the reason given for the discharge.According to Hurlbert, he hadnever been late from his lunch break before.Ivey corroborated Hurlbert's testimony that they were 3 minutes late on theoccasion in question.He denied that he was carrying anything in his hands, specif-ically a Pepsi Cola and a package of crackers, when he returned from the lunchbreak.He also testified that he had been late on several occasions before this buthad received no prior warnings.Womack testified that on the occasion of the dis-charge of Ivey and Hurlbert, when the buzzer sounded the end of the lunch breakthe two in question were not back but that he then saw them coming in and lookedat his watch; it was 3 minutes after 12.14Roland Parks, a witness called by Respondent, testified as follows: In the sum-mer of 1964 he worked in the same production line as Ivey and Hurlbert.About3weeks before the latter two were fired there was a bulletin posted on the boardabout people being late returning from break times.Besides the posting of the bul-letin the employees had all been called together by Heath and talked to personallyabout the subject. Ivey and Hurlbert were about 10 minutes late on the day theywere discharged and had been late several days before that time.This testimonywas substantially corroborated by three other witnesses called by the Respondent,Jimmie Bullard, Elbert Sullivan, and Jerry Graves.The latter two witnesses alsotestified that one of the two in question was carrying something, one specifying thatitwas a Pepsi Cola.The supervisor of Ivey and Hurlbert, Nash Heath, testified about the dischargeas follows: He was having trouble with people coming back late from breaks.Asa result he not only posted a notice about it but gave them warnings and threateneddischarge for failure to heed the warnings. Ivey and Hurlbert had been late severaltimes and had been warned about it. The day before their discharge they had been5 to 10 minutes late and were told at that time that this was their last warning.On the day they were discharged they came in 10 to 15 minutes late from lunchwith Pepsi Colas in their hands and asked, "Are we fired?"Heath told them, "Waithere just a minute before you go to work," and "left them there with an arrogantsmug attitude" to tell Plant Manager Tucker what had happened.Tucker told himto discharge then.According to Heath's testimony he had discharged 25 to 35 others for the samereason.Asked if he could name any individuals he had discharged for this reasonaround that time he named Shaver, Oniske, and Flynn.15 It appeared that on May 15Flynn had left for lunch at 11:30 and was located by Heath and Tucker about 1o'clock in a bar drinking beer.He had three other employees with him.All wereterminated.Oniske had reported 30 minutes late from lunch on June 2. Shavernever did return from lunch on May 15.Heath also testified that he did not con-sider a couple of minutes late as serious but that anything over 5 minutes he"would question."His rule, his own practice in his department, was "any man getstwo warnings and then they are discharged," unless they had a good explanation-"an emergency."He had this authority without further authorization from hissuperiors.14Presumably the lunch break ended at 12.15 The first two he was uncertain about the names, calling them Chavis and Orneckuntil shown the correctnames inthe Company's records. PROCTOR-SILEX CORPORATION609Conclusion as to Ivey and HurlbertOf the foregoing testimony, I credit Hurlbert's that he had never before been latefrom lunch break.I also creditthe General Counsel's version that the two employ-ees were 3 minutes late. In these circumstances and considering the admission byHeath that he did not consider a tardiness under 5 minutes as being serious, I findthat these discharges also were based upon a pretext, and that the true motive wasdiscriminatory within themeaning oftheAct.While it may be that Ivey hadbeen warned about his admitted previous tardiness, it seems to me that his caseis tied in with that of Hurlbert, and I believe that the common denominators ofboth should govern the result here.Thus, not only was Hurlbert never late before,but there are other factors which lead me to the conclusion I reach. For instance,notwithstandingNash's plenary authority regarding the handling of this type ofmatter, he found it necessary to take it to Plant Manager Tucker before taking anyaction.Moreover, when asked to name people and describe the circumstances ofsimilar discharges, he was able to recite only three examples and they were sodisparate with the two in question as to be detrimental to Respondent's positionhere.5.Maurice HollandMaurice Holland was discharged as of July 2 for having been absent 3 dayswithout notice or explanation to the Company.According to Holland's testimonyhe had become ill under 29th of June and had told his aunt, Caroline McLeod, tocontact his foreman, Nash Heath, and tell him that he was sick, that he was outon doctor's orders and would probably be out 2 or 3 days. The following Fridayhe went to the plant to pick up his check and "went in to talk to the foreman toexplain why[he was out], his condition"and to talk about his vacation which wasto start the following day.Heath told him "he didn't know," that he felt that Hol-land "had gotten to the place where[he] thought that[he] could just lay out anytime [he] wanted to." In any event Heath told him to see him the Monday aftervacation.Prior to going on his vacation he had no regular duties but had been used moreor less as autilityman.On the morning that he returned from his vacation, notfindingHeath at the moment, he asked the leadman, Wayne Phillips, what hewanted him to do. Phillips said, "Just a minute and I will check." In a few min-utes Phillips came back and told him that he had quit without notice and that hewould have to go over to personnel and be rehired.Having explained the cir-cumstances to the lady at personnel, she said she would check it for him.He satthere until the afternoon and she finally came back and said that she did not havean opening and told him to come back later.When he went back later to pickup his unemployment slip he was told that there still was no opening.AccordingtoHolland, however, the Company had hired somebody the same day to fill thejob that he had been doing as a buffer prior to the time he had been discharged.On cross-examination Holland twice alluded to the fact that when he returnedto the plant on the Friday after his illness to pick up his check, one of his purposeswas to explain his absence.One of these explanations was as follows:Well, if you are speaking in terms of priority, number one, I went there toexplain why I haven't been to work, and when I would be back, and my con-dition,the reason,and secondly to get my check, to get groceries.He further testified that the personnel woman had told him that he had been dis-charged and had filled out his discharge notice for him then and there.Hisemployee status card shows the notation "Quit without Notice" with the added,"Out since June 30-no notice-no explanation."Holland's aunt, Caroline McLeod, corroborated his testimony that he had askedher to call the plant and get hold of Nash Heath and tell them that Holland wassick and would be unable to come to work.According to her testimony she calledthe plant several times and did not get an answer until 2 o'clock in the afternoon.When she finally got an answer the voice on the other end of the line said"Hello"McLeod said"Proctor-Silex plant, and would you give Mr.Nash a message, andtellhim that Maurice Holland is sick."Nash Heath testified that during his employment with Proctor-Silex he has dis-charged between 25 and 35 people for failing to report an absence.According tohim his enforcement of this rule never varies.He denied having any knowledge or243-084-67-vol 159-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDword whatsoever regarding Holland's absence.As to the details of Holland's dis-charge, Heath testified:He came in about 4 days, I would say about 2 days after,I had signed thatseparation paper on him, and he asked me for his check, and so, I got hischeck, and I told him that he had been discharged from Proctor-Silex and heasked me for what, and I told him he was out for 2 days and had not called in,and I had to put in separation.As to Holland's discharge Mary Grover was called as a witness by Respondentand testified as follows:In the latter part of June and up until August she hadworked in the personnel department under the personnel director.When Hollandcame to her office he told her that he had been sent there and that he had beenterminated.She told him that it was true and he wanted to know why. She toldhim that he had not notified the Company and had been absent 2 days or longerand that since it was company policy to automatically terminate people who wereabsent 2 days or longer without notification, he was discharged.She denied thatthere had been any word from Holland about his absence, stating that she hadchecked it specifically because he had told her that he had somebody at the hospitalto notify the Company-16Grover further testified credibly that the Company has a full-time switchboardoperator at the plant with five incoming trunklines; that at no time between 8 and5 is the switchboard left unattended. She further testified that the operators are allinstructed to answer the telephone "Proctor-Silex Corporation, good morning."Shealso testified that she never had heard any operator answer a call with just "Hello";that such an answer would receive a reprimand.Conclusions as to Maurice HollandWhile the overall record here leaves me with a suspicion that Holland, too, wasthe victim of Respondent's discrimination against its employees because of theirunion support, I am of the opinion and find that the General Counsel has failedto prove this allegation of the complaint by the necessary preponderance of theevidence.In this connection I am unable to credit McLeod's testimony that shecalled the plant about her nephew's absence. In the first place I find it difficult tobelieve that her earlier calls to the plant would have failed to answer.But even ifthey were not answered, I further entertain some doubt that she followed up herattempts to reach the plant later that day. I believe that the human tendency atthat point would have been to become preoccupied with something else and tohave forgotten about her original purpose by that time.Thus, I doubt thatRespondent had any word about Holland's absence and I find that a discharge undersuch circumstances would have been in line with Respondent's practice.Accord-ingly, I shall recommend that the complaint be dismissed as to the allegation regard-ing Holland's discharge.The Objections to the ElectionThe violations of Section 8(a)(1) and (3) of the Act as found above were thebasis of objections to the election.These violations were actions which clearlyinterfered with the election and are ample grounds upon which to set the electionaside.In addition, however, there is substantial uncontroverted and credible evi-dence of further interference with the election of the part of certain communityinterests.While the Union was unable to show that the Company had any responsi-bility for the actions of the Southern Pines Industrial Advisory Committee, it isclear that its actions,'whether or not the Company had anything to do with them,16 There was nothing in Holland's situation involving a hospital and it would appearthat Grover had Holland and Womack confused here.17This committee sponsored meetings of businessmen and individuals, the sole purposeof which was to discuss the Union's organizing campaign at Respondent's plant and topublicize the names of people from their immediate communities or vicinities who wereemployed by Respondent.This afforded an opportunity for the businessmen and otherinterested individuals to discuss the Union's campaign with these employees when theycame to their places of business, which they did, and even to seek out these employees attheir homes to discuss the campaign, which they did. In the course of these contactsnumerous threats were made to the employees that if the Union prevailed in the election,the plant would, close down, jobs would be lost and the community would suffer irrepara-ble loss. PROCTOR-SILEX CORPORATION611were sufficient in and of themselves to impair and prevent a fair election and torequire that the election be set aside and a new election ordered.IV.THE EFFECT-OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, occurring in connectionwith its operations described in section I, have a close,intimate,and substantialrelation to trade, traffic,and commerce among the several States,and constituteunfair labor practices which tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDY -Having found that Respondent has engaged in and is engaging in unfair laborpractices as set forth above, I shall recommend that it cease and desist therefromand take certain affirmative action to effectuate the policies of the Act.Having found that Respondent discriminated against various employees by dis-charging them, I will recommend that Respondent offer those employees immediateand full reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges and make them whole forany loss of earnings they may have suffered because of the discrimination againstthem by payment to them of a sum of money equal to the amount of wages theywould have earned from the date of the discrimination to the date of the offer ofreinstatement,together with interest thereon at the rate of 6 percent per annum,and that the loss of pay and interest be computed in accordance with the formulaand method prescribed by the Board in F.W.Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716, to which the parties heretoare expressly referred.The unfair labor practices committed by Respondent here strike at the heart ofthe rights guaranteed employees by Section 7 of theAct.i$The inference is war-ranted that Respondent maintains an attitude of opposition to the purpose of theAct with respect to the protection of employee rights in general. It will, accordingly,be recommended that Respondent be ordered to cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of the Act.ieHaving found that Respondent committed various acts of intereference,restraint,and coercion which involved objections raised by the Union to the election whichwas conducted on August 25, 1964, and having found that the activities of certainmembers of the Southern Pines Industrial Committee and the Industrial AdvisoryCommittee further prevented a free and fair choice in that election by the employ-ees, I shall further recommend that the results of that election be set aside and anew election ordered.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record inthis proceeding, I make the following conclusions of law:1.Protor-Silex Corporation at all times material herein has been an employerwithin themeaning of Section2(2) of the Act.2. International Union of Electrical, Radio and Machine Workers, AFL-CIO, atall times material herein, has been a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By discriminating against its employees as found above, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act, as found above, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act..-isN L.R.B. v. EntwistleMfg.Co., 120 F.2d 532 (C A. 4)m MayDepartment Store,d/b/a Famous-Bair Company v. N.L R B.,326 Us. 376;BethlehemSteelCompanyv.N.L.R.B.,120 F.2d 641 (CAD C ). 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding, I recommend that the Respondent, itsagents, successors, and assigns, shall:1.Cease and desist from:-(a)Discouraging membership of any of its employees in International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or in any other labor organiza-tion of its employees, by discharging or in any other manner discriminating againstany individual in regard to his hire, tenure of employment or any term or conditionof employment.(b)Threatening loss of employment or jobs or any other economic reprisalsbecause of their employees' union activities, membership, or sympathies.(c) Soliciting employees to report on the union activities of their fellow workers.(d)Offering or granting better jobs or other benefits to employees for the pur-pose of influencing their union support or activities.(e) Interrogating its employees concerning their union membership, activities, orsympathies, in a manner constituting interference, restraint, or coercion within themeaning of Section 8 (a) (1) of the Act.(f) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to the employees listed on the Appendix hereof, immediate and fullreinstatement to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges, and make them whole in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due under the terms of this Recommended Order.(c)Post at its plant in Southern Pines, North Carolina, copies of the attachednoticemarked "Appendix." 20Copies of said notice, to be furnished by theRegional Director for Region 11, shall, after being duly signed by Respondent's rep-resentative, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify said Regional Director, in writing within 20 days from the receipt ofthisDecision, what steps Respondent has taken to comply herewith.21I also recommend that the results of the election herein be set aside and that anew election be ordered.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tion Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Interna-tional Union of Electrical, Radio and Machine Workers, AFL-CIO, or in anyother labor organization of our employees by discriminatorily discharging themor in any other manner discriminating against any individual in regard to hishire or tenure of employment or any term or condition of employment.20In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shallbe substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be enforcedby a decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the voids "a Decisionand Order."21 In the eventthat this Recommended Order is adopted by the Board, this provisionshall be modified toread:"Notify said Regional Director, in writing, within 10 daysfrom thedate of this Order, what steps the Respondent has taken to comply herewith." MONROE AUTO EQUIPMENT COMPANY613WE WILL NOT threaten loss of jobs, employment, economic benefits or otherreprisals because of our employees' union activities, union membership, orsympathies.WE WILL NOT solicit our employees to report on the union activities of theirfellow workers.WE WILL NOT offer or grant better jobs or other benefits to our employeesfor the purpose of influencing their union support or activities.WE WILL NOT interrogate our employees concerning their union membership,activities,or sympathies in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named, or any other, labor organiza-tion, to bargain collectively through their representative of their own choosing,or to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all suchactivities.WE WILL offer those named below immediate and full reinstatement to theirformer or substantially similar positions without prejudice to their seniority andother rights and privileges and make them whole for any loss of pay sufferedas a result of our discrimination against them.Royce Lee BakerRichardWomackLeroy IveyWilford JewellEugene HurlbertAll our employees are free to become, or remain, or refrain from becoming orremaining, members of the above-named, or any other, labor organization.PROCTOR-SILEX CORPORATION,Employer.Dated-----------`-------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question conecrning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina 27101,Telephone 723-2911.Monroe Auto Equipment CompanyandInternationalUnion,United Automobile,Aerospace& Agricultural ImplementWorkers of America(UAW) AFL-CIO.Cases 10-CA-5835 and5950.June 17,1966DECISION AND ORDEROn March 18, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.Healso found that Respondent had not engaged in other unfair laborpractices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the General Counsel, Charging Party,and Respondent filed exceptions to the Trial Examiner's Decisionand supporting briefs.159 NLRB No. 65.